Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1 – 5 are rejected under 35 U.S.C. 103 as being unpatentable over Goenka et al. US 2017/0088979 A1 (Goenka) in view of Lee et al. US 2011/0133011 A1 (Lee).  
Considering claims 1, 2 and 4, Goenka teaches a woven fabric comprising a plurality of warp yarns, which are arranged to define a warp end density between about 50 warp ends per inch and about 300 warp ends per inch. The weft yarns are arranged to define a weft density between about 50 picks per inch and about 300 picks per inch [0018]. Further, although Goenka teaches the use of high bulk yarns [0025], it does not recognize the use of separable draw textured yarns as required by the claims. However, Lee teaches a method of manufacturing a separable textured interlaced filament yarn, and the yarns thereof, the method comprising: passing a polymer melt through a spinning unit (14) to form a plurality of molten streams; cooling the molten streams in a quenching zone (18) to form plurality of polymer filaments; grouping the filaments to form a yarn; and passing the yarn through an interlacing means (20) to interlace the filaments within the yarn, to provide a separable interlaced filament yarn, wherein the interlacing of the filaments within the yarn is retained during further processing of the yarn to fabric and in the fabric [FIG. 1; [0021, 0047, 0049 and Claim 1]. Furthermore, Lee teaches at [0050] that each of 16a and 16b, 16c and 16d, and 16e and 16f are combined to form multiend bundles 24c, 24b, and 24a, respectively, which are wound to form multiend packages 28c, 28b, and 28a, respectively. When the package is placed on the creel for unwinding, two thread lines are available from each multiend package. Moreover, Lee teaches that the separable interlaced filament yarn, which is converged with at least one more separable interlaced filament yarn to provide a multiply separable interlaced filament yarn [0049 – 0055]. Lee further teaches that Lee teaches at Example 2 a multiend package of two thread lines each of 27 dtex or 24.3 denier, and 17 filaments, each thread line with 
At [0008] Lee teaches that the multiend package of yarn of the disclosure, would be a way to significantly increase yarn manufacturing productivity while decreasing investment intensity and cost of manufacture. Therefore, it would have been obvious to one of skill in the art before the effective filing date of this application to select Lee’s yarns as the bulk yarn in Goenka’s woven fabric when it is desired to benefit of significantly increase yarn manufacturing productivity while decreasing investment intensity and cost of manufacture.    

Considering claims 3 and 5, Goenka teaches at [0050] that the woven fabric of the disclosure has applications as bedding article.   

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Ricardo E. Lopez whose telephone number is 571-270-1150.  The examiner can normally be reached Monday to Friday from 8:30 AM to 5:00 PM.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jennifer Boyd can be reached on 571-272-7783. The fax phone number for the organization where this application or proceeding is assigned is 571-270-2150.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/REL/
Ricardo E. Lopez
Patent Examiner, Art Unit 1786






/JENNIFER A BOYD/Supervisory Patent Examiner, Art Unit 1786